Name: COMMISSION REGULATION (EC) No 2472/95 of 24 October 1995 determining the extent to which applications lodged in October 1995 for import certificates for certain cheeses covered by the arrangements provided for in the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  tariff policy;  international trade
 Date Published: nan

 25. 10 . 95 EN Official Journal of the European Communities No L 255/7 COMMISSION REGULATION (EC) No 2472/95 of 24 October 1995 determining the extent to which applications lodged in October 1995 for import certificates for certain cheeses covered by the arrangements provided for in the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1588/94 for the period 1 October to 31 December 1995, shall be accepted, per country of origin , up to the percentages indicated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1588/94 of 30 June 1994 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community on the one part, and Bulgaria and Romania on the other part ('), as last amended by Regulation (EC) No 2252/95 (2), and in particular Article 4 (4) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EC) No 1588/94 concern quantities greater than those available for certain products ; whereas, therefore reduction percentages should be fixed for certain of the quantities applied for the period 1 October to 31 December 1995, Article 2 This Regulation shall enter into force on 25 October 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 167, 1 . 7. 1994, p . 8 . 0 OJ No L 230 , 27. 9 . 1995, p . 12. No L 255/8 EN Official Journal of the European Communities 25. 10 . 95 ANNEX A. Cheeses from Romania CN code Description (%) Kashkaval Sacele (') &gt; Kashkaval Penteleu (') ex 0406 90 29 &lt; Kashkaval Dalia (') Kashkaval afumat Vidraru (') Kashkaval afumat Fetesti (') &gt; 100 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Brinza Moieciu (') &lt; Brinza Vaca (') Brinza de burduf (') k Brinza topita Carpati (') &gt; (') Of cow's milk. B. Cheeses from Bulgaria CN code Description ( °/Ã  ) ex 0406 90 White brined cheese of cow's milk f 40,2 ex 0406 90 Kashkaval Vitosha of cow's milk &gt;